Citation Nr: 0532654	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  02-11 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a lumbar spine 
disorder.

3.  Entitlement to service connection a bilateral knee 
disorder.


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to April 
1964.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 decision by the RO in Pittsburgh, 
Pennsylvania, which denied service connection for a back 
disorder and a bilateral knee disorder.  

In February 2003, the Board ordered further development in 
the case.  Thereafter, the case was sent to the Board's 
Evidence Development Unit (EDU), to undertake the requested 
development.  In November 2003, the Board remanded the claim 
for further development.  The case was subsequently returned 
to the Board. 


FINDINGS OF FACT

1.  The weight of the competent evidence establishes a nexus 
between current stenosis and degenerative disc disease of the 
veteran's cervical spine and active service.

3.  The weight of the competent evidence establishes a nexus 
between current degenerative disc disease of the veteran's 
lumbar spine and active service.

4.  A bilateral  knee disorder is not a disorder of service 
origin or attributable to any incident therein.  


CONCLUSIONS OF LAW

1.  Service connection for a cervical spine disorder, namely 
stenosis and degenerative disc disease, is established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2005). 

2.  Service connection for a lumbar spine disorder, namely 
intervertebral disc disease, is established.  38 U.S.C.A. §§ 
1110, 5107; 38 C.F.R. § 3.303. 

3.  A bilateral knee disorder, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA has satisfied the notification requirements of the VCAA.  
The July 2002 statement of the case, the July 2005 
supplemental statement of the case and August 2001, October 
2001, April 2003,  June 2003, and May 2004 letters from the 
RO or Appeals Management Center (AMC), gave the veteran 
notice of the evidence necessary to substantiate his claim on 
appeal.  

The evidence development letters dated in August 2001, 
October 2001, April 2003,  June 2003, and May 2004 also 
advised the veteran of what evidence he was responsible for 
providing, what evidence VA would undertake to obtain and in 
the May 2004 letter he was told to submit all evidence in his 
possession pertaining to his claim on appeal.  

Although some of the notice in this case was provided after 
the initial denial, the United States Court of Appeals for 
Veterans Claims (Court) has held that delayed notice will not 
ordinarily prejudice a claimant, and even that a sufficient 
remedy for inadequate notice was for VA to ensure that the 
notice was given after the initial denial.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).   

The veteran was not prejudiced by the delayed notice.  He did 
not report or submit additional information or evidence after 
the last VCAA notice.  If he had submitted additional 
evidence substantiating his claim, he would have received the 
same benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for.  38 U.S.C.A. § 5103A(b), (c).  The veteran has 
been afforded necessary VA examinations.  38 U.S.C.A. 
§ 5103A(d).

Factual Background

Service medical records show that in a February 1960 
examination performed for enlistment purposes, the veteran's 
spine and lower extremities were clinically evaluated as 
normal.  In an April 1964 report of medical examination, 
performed for release from active duty, the veteran's spine 
and lower extremities were again clinically evaluated as 
normal.  

VA and private outpatient treatment records dated from 
December 1977 to August 2002 show complaints of neck pain 
beginning in 1992, and low back pain beginning in 1997.  

Following a motor vehicle accident in January 1997, the 
veteran had a private X-ray study of both his lumbar and 
cervical spines.  The diagnostic impressions were mild 
degenerative arthritis of the lumbar spine with no evidence 
of fracture or other bony pathology; multilevel degenerative 
arthritis of the cervical spine with disc space and neural 
foraminal narrowing but no evidence of a fracture or 
subluxation.  

A private X-ray study of the veteran's lumbar spine in April 
2000.  The results revealed degenerative arthritic change 
with narrowing of intervertebral disc space at L4-5.

VA outpatient treatment notes dated in January 2001 and again 
in May 2001 show that the veteran complained of a tingling 
sensation in his legs.  The examiner noted that it was 
questionable as to whether the complaints were related to 
long hours working on the floor and on his knees as a tailor.  
A June 2001 electromyography (EMG) consult showed L5 chronic 
radiculopathy.       

A private June 2001 magnetic resonance imaging (MRI) report 
showed small central disc extrusion; minimal 
retrospondylolisthesis; degenerative facet hypertrophy; 
prominent ligamentum flavum causing moderate central spinal 
canal stenosis; moderate left neural foraminal narrowing at 
L4-5; and degenerative desiccation with narrowing of 
intervertebral disc space at L4-5 with minimal 
retrospondylolisthesis at L4 on L5.  

In May 2005 the veteran presented for a VA examination.  He 
related a history of service aboard the USS Noble in 1962.  
He explained that while serving aboard that ship, he was 
walking up a flight of stairs with a case of ammunition in 
his hands, and lost his balance, thereby falling on his back.  
He was unable to recall any specific details regarding the 
fall.  He reported that he was treated by a ship doctor and 
was on bed rest for approximately three days.  

He said that since his fall, he experienced back, neck and 
knee pain.  The diagnoses were osteoarthritis of the left 
knee; moderate to severe cervical stenosis at C4-5 with no 
radiculopathy found; degenerative disc disease of the 
cervical and lumbar spine; and bilateral L5 radiculopathies.  
The examiner opined that he was unable to "define" whether 
the veteran's fall in 1962 caused the veteran's current knee 
disorder but he found that most of the veteran's problems 
with his knees were due to his work as a tailor for many 
years.  He further opined that the veteran's cervical spine 
disorder and lumbar spine disorder were initiated by the in-
service fall in 1962.  

Analysis
 
Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The post-service evidence shows treatment for osteoarthritis 
of the left knee, severe cervical stenosis and degenerative 
disc disease of the cervical and lumbar spine.    These 
records provide competent evidence of current disabilities.  

In regards to the veteran's cervical and lumbar spine 
disorder, the May 2005 VA examiner considered an essentially 
accurate history as reported by the veteran, and provided a 
competent opinion linking the veteran's cervical and lumbar 
spine disorders to an injury in service.  

There is evidence against such a link, in the form of the 
silent service medical records and the absence of any 
treatment for low back or neck disabilities in the years 
immediately after service.  The VA examiner, however, had 
access to this record in making his opinion.

The Board finds that the evidence warrants the grant of 
service connection for the current cervical spine disorder 
and lumbar spine disorder.  38 U.S.C.A. § 5107(b) (West 
2002).

With regard to the veteran's bilateral knee claim, the 
missing element is competent evidence linking his current 
knee disorders to the claimed injury, or other disease or 
injury, in service.  The May 2005 VA examiner provided the 
only competent opinion as to the etiology of the current knee 
disability, and that opinion was against the claim.  
Furthermore, there is a long period of time after service 
when no knee disability was apparent.  Consequently, the 
evidence is against a finding that there is a link between a 
current knee disorder and service.  

As a lay person the veteran is not competent to provide an 
opinion linking his current knee disabilities to the claimed 
injury in service.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

The preponderance of the evidence is, thus, against the claim 
for service connection for a bilateral knee disorder.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied. Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for a cervical spine 
disorder, namely stenosis and degenerative disc disease, is 
granted.

Entitlement to service connection for a lumbar spine 
disorder, namely degenerative disc disease, is granted.

Entitlement to service connection a bilateral knee disorder 
is denied.

	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


